Citation Nr: 1517500	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-15 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  

2. Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1959 to August 1963.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1. A July 2010 rating decision denied the Veteran service connection for bilateral hearing loss based essentially on findings that such disability was not manifested in, or shown to be related to, his service; he initiated, but did not perfect, an appeal of that decision.  

2. Evidence received since the July 2010 rating decision pertaining to the claim of service connection for bilateral hearing loss is cumulative and redundant, and not new.  

3. A July 2010 rating decision denied the Veteran service connection for tinnitus based essentially on findings that that such disability was not manifested in, or shown to be related to, his service; he initiated, but did not perfect, an appeal of that decision.  

4. Evidence received since the July 2010 rating decision as it pertains to service connection for tinnitus is cumulative and redundant, and not new.  


CONCLUSIONS OF LAW

1. New and material evidence has not been received, and the claim of service connection for bilateral hearing loss may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  

2. New and material evidence has not been received, and the claim of service connection for tinnitus may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information is (1) necessary to reopen the claim; (2) necessary to substantiate each element of the underlying service connection claim; and (3) specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  January 2012 VA correspondence provided the Veteran Kent compliant notice.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded a VA examination in October 2009.  Although such examination was not necessary (see 38 C.F.R. § 3.159(c)(4)(iii)), the Board finds the examination report adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

In December 2008, the Veteran filed original claims of service connection for bilateral hearing loss and tinnitus, which were denied by a February 2009 rating decision; the Veteran initiated, but did not perfect, an appeal of the denials following the issuance of an October 2009 statement of the case (SOC).  In March 2010, a private medical opinion from A.P., Au.D., was received.  Hence, the claims remained pending until the RO readjudicated the claims in a July 2010 rating decision, confirming and continuing the denial of both claims based essentially on findings that the Veteran's bilateral hearing loss and tinnitus were not manifested in, or shown to be related to, his service.  In a July 2010 notice of disagreement, the Veteran's representative cited to a 2005 National Academies of Science Institute of Medicine (IOM) report on noise and military service.  The RO implicitly reopened and readjudicated the claims of service connection for bilateral hearing loss and tinnitus in a June 2011 SOC; however, the Veteran did not perfect the appeals following the issuance of the SOC.  Consequently, the July 2010 rating decision is final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the July 2010 rating decision included the Veteran's STRs, an October 2009 VA examination report and opinion, a February 2010 private medical opinion from Dr. A.P., citation to a 2005 IOM report on noise and military service, and statements from the Veteran indicating that he has had hearing loss and tinnitus ever since his exposure to noise in service.  

Evidence received since the July 2010 rating decision consists solely of statements from the Veteran and his representative that are cumulative and redundant of statements made in connection with his December 2008 claim.  Notably, the citation to the 2005 IOM report was specifically considered in the June 2011 SOC issued following the Veteran's disagreement with the July 2010 denials of service connection for bilateral hearing loss and tinnitus.  The Veteran's representative contends that "the rules for establishing service connection for hearing loss and tinnitus ha[ve] changed"; however, the representative does not cite any liberalizing revision in the statutes or regulations since the July 2010 rating decision.  The additional submissions since the July 2010 rating decision and its readjudication in June 2011 do not include any new evidence pertaining to the claims of service connection for bilateral hearing loss and tinnitus.  In essence, what the Veteran and his representative seek is readjudication and allowance of his claims based on the same evidence and governing law as were in effect in July 2010/June 2011.  Such is expressly prohibited.  See 38 U.S.C.A. § 7105.  Consequently, the claims of service connection for bilateral hearing loss and tinnitus may not be reopened.  The appeals must be denied.  








ORDER

The appeal to reopen a claim of service connection for bilateral hearing loss is denied.  

The appeal to reopen a claim of service connection for tinnitus is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


